TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 10, 2021



                                       NO. 03-19-00845-CV


          Fred Lupfer and Advanced Public Insurance Adjusters, LLC, Appellant

                                                  v.

                 James R. "Jim" Beneke and The Beneke Company, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on October 21, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.